Exhibit 10.2

 

 

 

AMENDED AND RESTATED SECURITY AGREEMENT

by

THE WET SEAL, INC.

as Lead Borrower

and

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO

FROM TIME TO TIME

and

BANK OF AMERICA, N.A.,

as Collateral Agent

Dated as of February 3, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

PREAMBLE

        1   

RECITALS

        1   

AGREEMENT

        3    ARTICLE I    DEFINITIONS AND INTERPRETATION   

SECTION 1.1.

   Definitions      3   

SECTION 1.2.

   Interpretation      5    ARTICLE II    GRANT OF SECURITY AND SECURED
OBLIGATIONS   

SECTION 2.1.

   Pledge; Grant of Security Interest      5   

SECTION 2.2.

   Secured Obligations      6   

SECTION 2.3.

   Security Interest      6    ARTICLE III   

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

  

  

SECTION 3.1.

   Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      7   

SECTION 3.2.

   Other Actions      7   

SECTION 3.3.

   Supplements; Further Assurances      9    ARTICLE IV    REPRESENTATIONS,
WARRANTIES AND COVENANTS   

SECTION 4.1.

   Title      10   

SECTION 4.2.

   Limitation on Liens; Defense of Claims; Transferability of Collateral      10
  

SECTION 4.3.

   Chief Executive Office; Change of Name; Jurisdiction of Organization      10
  

 

-i-



--------------------------------------------------------------------------------

          Page  

SECTION 4.4.

   No Conflicts, Consents, etc.      11   

SECTION 4.5.

   Collateral      12   

SECTION 4.6.

   Insurance      12   

SECTION 4.7.

   Payment of Taxes; Compliance with Laws; Contested Liens; Claims      12   

SECTION 4.8.

   Access to Collateral, Books and Records; Other Information      13    ARTICLE
V    CERTAIN PROVISIONS CONCERNING ACCOUNTS   

SECTION 5.1.

   Special Representations and Warranties      13   

SECTION 5.2.

   Maintenance of Records      13   

SECTION 5.3.

   Legend      14   

SECTION 5.4.

   Modification of Terms, Etc.      14   

SECTION 5.5.

   Collection      14    ARTICLE VI    REMEDIES   

SECTION 6.1.

   Remedies      15   

SECTION 6.2.

   Notice of Sale      16   

SECTION 6.3.

   Waiver of Notice and Claims      17   

SECTION 6.4.

   Certain Sales of Collateral      17   

SECTION 6.5.

   No Waiver; Cumulative Remedies      18   

SECTION 6.6.

   Application of Proceeds      18   

SECTION 6.7.

   Grant of License; Use of Assets      19    ARTICLE VII    MISCELLANEOUS   

SECTION 7.1.

   Concerning Collateral Agent      19   

SECTION 7.2.

   Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact   
  20   

SECTION 7.3.

   Expenses      20   

SECTION 7.4.

   Continuing Security Interest; Assignment      21   

SECTION 7.5.

   Termination; Release      21   

SECTION 7.6.

   Modification in Writing      22   

SECTION 7.7.

   Notices      22   

SECTION 7.8.

   GOVERNING LAW      22   

SECTION 7.9.

   CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL      22   

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 7.10.

   Severability of Provisions      24   

SECTION 7.11.

   Execution in Counterparts; Effectiveness      24   

SECTION 7.12.

   No Release      24   

SECTION 7.13.

   Obligations Absolute      25   

SECTION 7.14.

   Amendment and Restatement      25   

SIGNATURES

 

SCHEDULE I

   Filings, Registrations and Recordings

SCHEDULE II

   Commercial Tort Claims

SCHEDULE III

   Instruments and Tangible Chattel Paper

SCHEDULE IV

   Applicable Investment Property

SCHEDULE V

   Chief Executive Office, Etc.

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURITY AGREEMENT

AMENDED AND RESTATED SECURITY AGREEMENT dated as of February 3, 2011 (as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Security Agreement”) made by
(i) THE WET SEAL, INC., a Delaware corporation having an office at 26972
Burbank, Foothill Ranch, California 92610, as lead borrower for itself and the
other Borrowers (the “Lead Borrower”), (ii) THE OTHER BORROWERS LISTED ON THE
SIGNATURE PAGES HERETO (together with the Lead Borrower, the “Original
Borrowers”) OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Additional Borrowers,” and together with the Original Borrowers,
the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
(the “Original Guarantors”) AND THE OTHER GUARANTORS FROM TIME TO TIME PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors,” and
together with the Original Guarantor, the “Guarantors”), as pledgors, assignors
and debtors (the Borrowers, together with the Guarantors, in such capacities and
together with any successors in such capacities, the “Grantors,” and each, a
“Grantor”), in favor of BANK OF AMERICA, N.A. (successor in interest to Fleet
Retail Group, Inc.), having an office at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, in its capacity as collateral agent for the Credit Parties
(as defined in the Credit Agreement defined below) pursuant to the Credit
Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Collateral Agent”).

R E C I T A L S :

A. The Grantors are party to that certain Amended and Restated Credit Agreement
dated as of August 14, 2006 (as amended and in effect as of the date hereof, the
“Existing Credit Agreement”) by and between, among others, the Grantors, the
Collateral Agent and the Lenders party thereto.

B. The Borrowers and the Collateral Agent are party to that certain Security
Agreement dated as of May 26, 2004 (as amended and in effect as of the date
hereof, the “Existing Borrower Security Agreement”), pursuant to which, among
other things, the Borrowers granted to Fleet Retail Group, Inc. (predecessor in
interest to the Collateral Agent), for the benefit of the Secured Parties
described therein, a security interest in substantially all of their assets as
security for the Secured Obligations (as defined in the Existing Borrower
Security Agreement).

C. The Guarantors and the Collateral Agent are party to that certain Security
Agreement dated as of May 26, 2004 (as amended and in effect as of the date
hereof, the “Existing Guarantor Security Agreement”, and together with the
Existing Borrower Security Agreement, collectively, the “Existing Security
Agreements”), pursuant to which, among other things, the Guarantors granted to
Fleet Retail Group, Inc. (predecessor in interest to the Collateral Agent), for
the benefit of the Secured Parties described therein, a security interest in
substantially all of their assets as security for the Secured Obligations (as
defined in the Existing Guarantor Security Agreement).



--------------------------------------------------------------------------------

D. The Grantors, the Collateral Agent, Bank of America, N.A., as Administrative
Agent, and the Lenders party thereto, among others, have, in connection with the
execution and delivery of this Security Agreement, entered into that certain
Amended and Restated Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), pursuant to which, among other things, the Lenders have agreed to
make Loans (as defined in the Credit Agreement), and the L/C Issuer has agreed
to issue Letters of Credit (as defined in the Credit Agreement), subject in each
case to the terms and conditions thereof. The Credit Agreement amends and
restates the Existing Credit Agreement in its entirety.

E. The Guarantors have, pursuant to that certain Amended and Restated Guarantee
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), among other things,
unconditionally guaranteed the Guaranteed Obligations (as defined in the
Guarantee).

F. The Borrowers and the Guarantors will receive substantial benefits from the
execution, delivery and performance of the Credit Agreement in respect of the
Obligations (as defined in the Credit Agreement) and the Guaranteed Obligations
and each is, therefore, willing to enter into this Security Agreement.

G. This Security Agreement is given by each Grantor in favor of the Collateral
Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).

H. It is a condition to the obligations of the Lenders and the L/C Issuer to
enter into the Credit Agreement, amend and restate the Existing Credit Agreement
and make the Loans and issue Letters of Credit, as applicable, under the Credit
Agreement, that each Grantor amend and restate the Existing Security Agreements
in their entirety and execute and deliver the applicable Loan Documents,
including this Security Agreement.

 

2



--------------------------------------------------------------------------------

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree that the
Existing Security Agreements are amended and restated in their entirety as
follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(c) The following terms shall have the following meanings:

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Applicable Investment Property” shall mean Investment Property to the extent
consisting of Cash and Cash Equivalents.

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.

“Credit Agreement” shall have the meaning assigned to such term in Recital D
hereof.

 

3



--------------------------------------------------------------------------------

“Excluded Property” shall mean the following:

(a) any license, permit or lease held by any Grantor (i) that validly prohibits
the creation by such Grantor of a security interest therein or thereon or
(ii) to the extent that applicable Law prohibits the creation of a security
interest therein or thereon; and

(b) any Intellectual Property;

provided, however, that in each case described in clause (a) of this definition,
such property shall constitute “Excluded Property” only to the extent and for so
long as such license, permit, lease or applicable Law validly prohibits the
creation of a Lien on such property in favor of the Collateral Agent and, upon
the termination of such prohibition (howsoever occurring), such property shall
cease to constitute “Excluded Property”; provided further, that “Excluded
Property” shall not include the right to receive any proceeds arising from any
Excluded Property or any other rights referred to in Sections 9-406(f), 9-407(a)
or 9-408(a) of the UCC or any Proceeds, substitutions or replacements of any
Excluded Property (unless such Proceeds, substitutions or replacements would
otherwise constitute Excluded Property).

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guarantee” shall have the meaning assigned to such term in Recital E hereof.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Investment Property” shall have the meaning assigned to such term in the UCC.

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations; provided, however, that Other
Liabilities shall be Secured Obligations solely to the extent that there is
sufficient Collateral following satisfaction of the Obligations described in
clause (a) of the definition of Obligations.

“Securities Act” means the Securities Exchange Act of 1934, as amended, and the
applicable regulations promulgated by the Securities and Exchange Commission
pursuant to such Act.

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

 

4



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

SECTION 1.2. Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Security Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of the Secured Obligations, each Grantor hereby
pledges and grants to the Collateral Agent for its benefit and for the benefit
of the other Credit Parties, a lien on and security interest in and to all of
the right, title and interest of such Grantor in, to and under the following
personal property and interests in such personal property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Inventory;

 

  (iii) all Applicable Investment Property;

 

  (iv) all Goods relating to or arising from such Grantor’s Accounts and
Inventory;

 

  (v) all Documents, Instruments and Chattel Paper relating to or arising from
such Grantor’s Accounts and Inventory;

 

  (vi) all Letters of Credit and Letter-of-Credit Rights relating to or arising
from such Grantor’s Accounts and Inventory;

 

  (vii) all General Intangibles relating to or arising from such Grantor’s
Accounts and Inventory;

 

5



--------------------------------------------------------------------------------

  (viii) all Deposit Accounts;

 

  (ix) all Supporting Obligations relating to or arising from such Grantor’s
Accounts and Inventory;

 

  (x) all Commercial Tort Claims relating to or arising from the foregoing
Collateral, including, without limitation, those described on Schedule II
hereof;

 

  (xi) all books and records relating to or arising from the foregoing
Collateral; and

 

  (xii) all Proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each
of the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xii) above, the security interest created by this Security Agreement shall not
extend to, and the term “Collateral” shall not include, any Excluded Property
and the Grantors shall from time to time at the request of the Collateral Agent
give written notice to the Collateral Agent identifying in reasonable detail the
Excluded Property and shall provide to the Collateral Agent such other
information regarding the Excluded Property as the Collateral Agent may request.

SECTION 2.2. Secured Obligations. This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

SECTION 2.3. Security Interest. (a) Each Grantor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to authenticate and file
in any relevant jurisdiction any financing statements and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment relating to the Collateral, including, without limitation, whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor. Each Grantor agrees to provide all
information described in the immediately preceding sentence to the Collateral
Agent promptly upon the Collateral Agent’s reasonable request therefor.

(b) Each Grantor hereby ratifies its prior authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

 

6



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that the only filings,
registrations and recordings necessary and appropriate to create, preserve,
protect, publish notice of and perfect the security interest granted by each
Grantor to the Collateral Agent (for the benefit of the Credit Parties) pursuant
to this Security Agreement in respect of the Collateral are listed on Schedule I
hereto. Each Grantor represents and warrants that all such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule I.
Each Grantor agrees that at the sole cost and expense of the Grantors, (i) such
Grantor will maintain the security interest created by this Security Agreement
in the Collateral as a perfected first priority (subject to, with respect to
priority, Permitted Encumbrances having priority by operation of law) security
interest and shall defend such security interest against the claims and demands
of all Persons (other than with respect to Permitted Encumbrances), (ii) such
Grantor shall furnish to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail and (iii) at any time and from time to time,
upon the written request of the Collateral Agent, such Grantor shall promptly
and duly execute and deliver, and file and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request, including the filing of any financing statements,
continuation statements and other documents (including this Security Agreement)
under the UCC (or other applicable Laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Collateral
Agent and in such offices wherever required by applicable Law in each case to
perfect, continue and maintain a valid, enforceable, first priority (subject to,
with respect to priority, Permitted Encumbrances having priority by operation of
law) security interest in the Collateral as provided herein and to preserve the
other rights and interests granted to the Collateral Agent hereunder, as against
the Grantors and third parties (other than with respect to Permitted
Encumbrances), with respect to the Collateral.

SECTION 3.2. Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor
represents, warrants and agrees, in each case at such Grantor’s own expense,
with respect to the following Collateral that:

(a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed on Schedule III hereof and (ii) each Instrument and each
item of Tangible Chattel Paper listed on Schedule III hereof, to the extent
requested by the Collateral Agent, has been properly endorsed, assigned and
delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment and letters of direction duly executed in blank. If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, the Grantor acquiring such Instrument
or Tangible Chattel Paper shall promptly endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may reasonably request from time
to time.

 

7



--------------------------------------------------------------------------------

(b) Investment Property. (i) As of the date hereof, it has no Applicable
Investment Property other than that listed on Schedule IV hereof.

(ii) As between the Collateral Agent and the Grantors, the Grantors shall bear
the investment risk with respect to the Investment Property, and the risk of
loss of, damage to, or the destruction of the Investment Property. Each Grantor
shall promptly pay all Claims and fees of whatever kind or nature with respect
to the Investment Property. In the event any Grantor shall fail to make such
payment contemplated in the immediately preceding sentence with respect to
Applicable Investment Property, the Collateral Agent may do so for the account
of such Grantor and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and reasonable expenses incurred by the
Collateral Agent under this SECTION 3.2(b) and under SECTION 7.3 hereof.

(c) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount payable under or in connection with any of the Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Collateral Agent
thereof and shall take such action as the Collateral Agent may reasonably
request to vest in the Collateral Agent control under UCC Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Collateral Agent agrees with such
Grantor that the Collateral Agent will arrange, pursuant to procedures
reasonably satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act of Section 16
of the

 

8



--------------------------------------------------------------------------------

Uniform Electronic Transactions Act for a party in control to allow without loss
of control, unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by such Grantor with respect to such
Electronic Chattel Paper or transferable record.

(d) Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a Letter of Credit constituting Collateral now or hereafter issued in favor of
such Grantor, (which, for the avoidance of doubt, shall not include any Letter
of Credit issued pursuant to the Credit Agreement), such Grantor shall promptly
notify the Collateral Agent thereof and such Grantor shall, at the request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of, and to pay to the Collateral Agent, the proceeds of, any drawing under
the Letter of Credit or (ii) arrange for the Collateral Agent to become the
beneficiary of such Letter of Credit, with the Collateral Agent agreeing, in
each case, that the proceeds of any drawing under such Letter of Credit are to
be applied as provided in the Credit Agreement.

(e) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims constituting Collateral other than those listed on Schedule II hereof. If
any Grantor shall at any time hold or acquire such a Commercial Tort Claim, such
Grantor shall immediately notify the Collateral Agent in a writing signed by
such Grantor of the brief details thereof and grant to the Collateral Agent in
such writing a security interest therein and in the Proceeds thereof, all upon
the terms of this Security Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

SECTION 3.3. Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary or appropriate, wherever
required by Law, in order to perfect, preserve and protect the security interest
in the Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm unto the Collateral Agent or permit the Collateral Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Collateral. Without limiting the generality of the foregoing, each
Grantor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments. If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Grantor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection

 

9



--------------------------------------------------------------------------------

thereof in the Collateral. All of the foregoing shall be at the sole cost and
expense of the Grantors. The Grantors and the Collateral Agent acknowledge that
this Security Agreement is intended to grant to the Collateral Agent for the
benefit of the Credit Parties a security interest in and Lien upon the
Collateral and shall not constitute or create a present assignment of any of the
Collateral.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 4.1. Title. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except (i) such as have been filed in favor of the Collateral Agent
pursuant to this Security Agreement, and (ii) such as are permitted by the
Credit Agreement. No Person other than the Collateral Agent has control or
possession of all or any part of the Collateral, except as permitted by the
Credit Agreement.

SECTION 4.2. Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Security Agreement and
Permitted Encumbrances. Each Grantor shall, at its own cost and expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all claims and demands of all Persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Collateral
Agent or any other Credit Party other than (i) with respect to claims or demands
regarding priority of Liens, Permitted Encumbrances having priority by operation
of law, and (ii) with respect to all other claims and demands, Permitted
Encumbrances. There is no agreement, and no Grantor shall enter into any
agreement or take any other action, that would restrict the transferability of
any of the Collateral or otherwise impair or conflict with such Grantors’
obligations or the rights of the Collateral Agent hereunder.

SECTION 4.3 Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is indicated
next to its name on Schedule V hereof. Such Grantor shall furnish to the
Collateral Agent prompt written notice of any change in (i) its corporate name
or in

 

10



--------------------------------------------------------------------------------

any trade name used to identify it in the conduct of its business or in the
ownership of its properties; (ii) the location of its chief executive office,
its principal place of business, any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility); (iii) its identity or type of organization or
organizational structure; (iv) its Federal Taxpayer Identification Number or
organizational identification number assigned to it by its jurisdiction of
organization; or (v) its jurisdiction of organization (in each case, including,
without limitation, by merging with or into any other entity, reorganizing,
dissolving, liquidating, reincorporating or incorporating in any other
jurisdiction). Such Grantor agrees (A) not to effect or permit any such change
unless all filings have been made under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected first priority (subject to, with respect to
priority, Permitted Encumbrances having priority by operation of law) security
interest in all the Collateral and (B) to take all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Credit
Parties in the Collateral intended to be granted hereunder. Each Grantor agrees
to promptly provide the Collateral Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.

(b) The Collateral Agent may rely on opinions of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in SECTION 4.3(a). If any Grantor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Grantor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Grantor.

SECTION 4.4 No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or other Person is required
(A) for the grant of the security interest by such Grantor of the Collateral
pledged by it pursuant to this Security Agreement or for the execution, delivery
or performance hereof by such Grantor, (B) for the exercise by the Collateral
Agent of the rights provided for in this Security Agreement or (C) for the
exercise by the Collateral Agent of the remedies in respect of the Collateral
pursuant to this Security Agreement except, in each case, for such consents
which have been obtained prior to the date hereof. Following the occurrence and
during the continuation of an Event of Default, if the Collateral Agent desires
to exercise any remedies, consensual rights or attorney-in-fact powers set forth
in this Security Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Collateral Agent, such Grantor agrees to use
commercially reasonable efforts to assist and aid the Collateral Agent to obtain
as soon as commercially practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.

 

11



--------------------------------------------------------------------------------

SECTION 4.5 Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects. The Collateral described on the schedules
annexed hereto constitutes all of the property of such type of Collateral owned
or held by the Grantors.

SECTION 4.6 Insurance. Such Grantor shall (i) maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.06 of the Credit
Agreement; and (ii) furnish to the Collateral Agent, upon written request, full
information as to the insurance carried. Each Grantor hereby irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and attorney-in-fact), exercisable only after the occurrence and during
the continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or in part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Default or Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable. All sums disbursed by the Collateral Agent in connection with
this SECTION 4.6, including reasonable attorneys’ fees, court costs, reasonable
and documented expenses and other charges relating thereto, shall be payable,
upon demand, by the Grantors to the Collateral Agent and shall be additional
Secured Obligations secured hereby.

SECTION 4.7 Payment of Taxes; Compliance with Laws; Contested Liens; Claims.
Each Grantor represents and warrants that all Claims imposed upon or assessed
against the Collateral have been paid and discharged except to the extent such
Claims (i) constitute a Lien not yet due and payable, (ii) constitute a
Permitted Encumbrance, or (iii) (A) are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside and maintained by such Grantor in accordance with GAAP and such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, (B) no Lien has been filed
with respect thereto, or (C) the failure to may payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect. Each
Grantor shall comply with all applicable Law relating to the Collateral the
failure to comply with which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Each Grantor may at its own
expense contest the validity, amount or applicability of any Claims so long as
the contest thereof shall be conducted in accordance with, and permitted
pursuant to the provisions of, the Credit Agreement. Notwithstanding the

 

12



--------------------------------------------------------------------------------

foregoing provisions of this SECTION 4.7, no contest of any such obligation may
be pursued by such Grantor if such contest would expose the Collateral Agent or
any other Credit Party to (i) any possible criminal liability or (ii) any
additional civil liability for failure to comply with such obligations unless
such Grantor shall have furnished a bond or other security therefor satisfactory
to the Collateral Agent, or such other Credit Party, as the case may be.

SECTION 4.8 Access to Collateral, Books and Records; Other Information. Without
limitation or duplication of the provisions of Section 6.09 of the Credit
Agreement, upon reasonable prior request to each Grantor, the Collateral Agent,
its agents, accountants and attorneys shall have full and free access to visit
and inspect, as applicable, during normal business hours, all of the Collateral
including, without limitation, all of the books, correspondence and records of
such Grantor relating thereto, provided that the Collateral Agent shall use
reasonable efforts to minimize any disruption to the business of such Grantor.
The Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested by the Collateral Agent with regard
thereto. Such Grantor shall, at any and all times, within a reasonable time
after written request by the Collateral Agent, furnish or cause to be furnished
to the Collateral Agent, in such manner and in such detail as may be reasonably
requested by the Collateral Agent, additional information with respect to the
Collateral.

ARTICLE V

CERTAIN PROVISIONS CONCERNING ACCOUNTS

SECTION 5.1. Special Representations and Warranties. As of the time when each of
its Accounts is included in the Borrowing Base as an Eligible Credit Card
Receivable each Grantor shall be deemed to have represented and warranted that
such Account and all records, papers and documents relating thereto (i) are
genuine and correct and in all material respects what they purport to be,
(ii) represent the legal, valid and binding obligation of the account debtor,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing indebtedness unpaid and owed by such account debtor, arising out of
the performance of labor or services or the sale, lease, license, assignment or
other disposition and delivery of the goods or other property listed therein or
out of an advance or a loan, and (iii) are in all material respects in
compliance and conform with all applicable material federal, state and local
Laws and applicable Laws of any relevant foreign jurisdiction.

SECTION 5.2. Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense materially complete records of each Account, in a manner
consistent with prudent business practice, including, without limitation,
records of all payments received,

 

13



--------------------------------------------------------------------------------

all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Grantor shall, at such Grantor’s sole cost
and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the Collateral
Agent or to its representatives (copies of which evidence and books and records
may be retained by such Grantor). Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may transfer a full and complete
copy of any Grantor’s books, records, credit information, reports, memoranda and
all other writings relating to the Accounts to and for the use by any Person
that has acquired or is contemplating acquisition of an interest in the Accounts
or the Collateral Agent’s security interest therein in accordance with
applicable Law without the consent of any Grantor.

SECTION 5.3. Legend. Each Grantor shall legend, at the request of the Collateral
Agent made at any time after the occurrence and during the continuance of any
Event of Default and in form and manner reasonably satisfactory to the
Collateral Agent, the Accounts and the other books, records and documents of
such Grantor evidencing or pertaining to the Accounts with an appropriate
reference to the fact that the Accounts have been collaterally assigned to the
Collateral Agent for the benefit of the Credit Parties and that the Collateral
Agent has a security interest therein.

SECTION 5.4. Modification of Terms, Etc. No Grantor shall rescind or cancel any
indebtedness evidenced by any Account or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the ordinary course of business consistent with prudent business practice or in
accordance with the Credit Agreement without the prior written consent of the
Collateral Agent.

SECTION 5.5. Collection. Each Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. The costs and reasonable expenses (including, without
limitation, attorneys’ fees) of collection, in any case, whether incurred by any
Grantor, the Collateral Agent or any other Credit Party, shall be paid by the
Grantors.

 

14



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIES

SECTION 6.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default the Collateral Agent may, and at the direction of the Required
Lenders, shall, from time to time in respect of the Collateral, in addition to
the other rights and remedies provided for herein, under applicable Law or
otherwise available to it:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense: (A) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 6.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

 

15



--------------------------------------------------------------------------------

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in Article VI
hereof;

(vi) Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all consensual and other rights and powers with respect to
any Collateral; and

(vii) Exercise all the rights and remedies of a secured party under the UCC, and
the Collateral Agent may also in its sole discretion, without notice except as
specified in SECTION 6.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Collateral Agent may deem commercially
reasonable. The Collateral Agent or any other Credit Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Grantor, and each Grantor hereby waives, to the
fullest extent permitted by Law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. To the fullest extent permitted by Law, each Grantor hereby waives
any claims against the Collateral Agent arising by reason of the fact that the
price at which any Collateral may have been sold, assigned or licensed at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. In connection with any sale or
other disposition of Inventory and Goods, the Collateral Agent and any agent or
contractor conducting any such sale, may augment the Inventory with other goods
(all of which other goods shall remain the sole property of the Collateral Agent
or such agent or contractor). Any amounts realized from the sale of such goods
which constitute augmentations to the Inventory (net of an allocable share of
the costs and expenses incurred in their disposition) shall be the sole property
of the Collateral Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein.

SECTION 6.2. Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law and unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type

 

16



--------------------------------------------------------------------------------

customarily sold on a recognized market (in which event the Collateral Agent
shall provide such Grantor such advance notice as may be practicable under the
circumstances), ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Grantor if it
has signed, after the occurrence and during the continuance of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.

SECTION 6.3. Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VIII in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

SECTION 6.4. Certain Sales of Collateral.

(i) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority (including,
without limitation, the Securities Act, and applicable state securities Laws),
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Collateral (including, without limitation, Applicable Investment
Property), to limit purchasers to those who meet the requirements of such
Governmental Authority (which requirements may include, with respect to
Applicable Investment Property, that such purchasers shall agree, among other
things, to acquire such Applicable Investment Property for their own account,
for investment and not with a view to the distribution or resale thereof). Each
Grantor acknowledges that any such sales may be at prices and on terms less
favorable to the Collateral Agent than those obtainable through a public sale
without such restrictions (including, without limitation, a public offering made
pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable Law, the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Applicable Investment Property for the period of time necessary to permit the
issuer thereof to register it for a form of public sale requiring registration
under the Securities Act or under applicable state securities Laws, even if such
issuer would agree to do so.

 

17



--------------------------------------------------------------------------------

(ii) If the Collateral Agent determines to exercise its right to sell any or all
of the Applicable Investment Property, upon written request, the applicable
Grantor shall from time to time furnish to the Collateral Agent all such
information as the Collateral Agent may reasonably request in order to determine
the number of securities included in the Applicable Investment Property which
may be sold by the Collateral Agent as exempt transactions under the Securities
Act and the rules of the Securities and Exchange Commission thereunder, as the
same are from time to time in effect.

(iii) Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 6.4 will cause irreparable injury to the Collateral
Agent and the other Credit Parties, that the Collateral Agent and the other
Credit Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this SECTION 6.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 6.5. No Waiver; Cumulative Remedies.

(i) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

(ii) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power or remedy under this Security Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case, the Grantors, the
Collateral Agent and each other Credit Party shall be restored to their
respective former positions and rights hereunder with respect to the Collateral,
and all rights, remedies and powers of the Collateral Agent and the other Credit
Parties shall continue as if no such proceeding had been instituted.

SECTION 6.6. Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Security Agreement, in accordance with and as
set forth in Section 8.03 of the Credit Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 6.7 Grant of License; Use of Assets. For the purpose of enabling the
Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under this Article VI at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty, rent or other compensation to such Grantor) to use, assign, license
or sublicense any assets of such Grantor (including, without limitation, all
Fixtures, Equipment and Intellectual Property now owned or hereafter acquired by
such Grantor) and to occupy any Real Property owned or leased by such Grantor,
wherever the same may be located and whether or not constituting Collateral,
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout hereof.

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. Concerning Collateral Agent.

(i) The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Security Agreement, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Security Agreement while it was the Collateral
Agent.

(ii) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the other Credit Parties shall have
responsibility for, without limitation (i) ascertaining or taking action with
respect to calls, conversions, exchanges,

 

19



--------------------------------------------------------------------------------

maturities, tenders or other matters relating to any Applicable Investment
Property, whether or not the Collateral Agent or any other Credit Party has or
is deemed to have knowledge of such matters or (ii) taking any necessary steps
to preserve rights against any Person with respect to any Collateral. In no
event shall the Collateral Agent’s or any other Credit Party’s responsibility
for the custody and preservation of the Collateral in its possession extend to
matters beyond the control of such Person, including, without limitation, acts
of God, war, insurrection, riot, governmental actions or acts of any corporate
or other depository.

(iii) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

SECTION 7.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Grantor shall fail to perform any covenants contained
in this Security Agreement or in the Credit Agreement (including, without
limitation, such Grantor’s covenants to (i) pay the premiums in respect of all
required insurance policies hereunder, (ii) pay Claims, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any other obligations of such Grantor
with respect to any Collateral) or if any warranty on the part of any Grantor
contained herein shall be breached, the Collateral Agent may (but shall not be
obligated to) do the same or cause it to be done or remedy any such breach, and
may expend funds for such purpose; provided, however, that Collateral Agent
shall in no event be bound to inquire into the validity of any tax, lien,
imposition or other obligation which such Grantor fails to pay or perform as and
when required hereby. Any and all amounts so expended by the Collateral Agent
shall be paid by the Grantors in accordance with the provisions of SECTION 7.3
hereof. Neither the provisions of this SECTION 7.2 nor any action taken by
Collateral Agent pursuant to the provisions of this SECTION 7.2 shall prevent
any such failure to observe any covenant contained in this Security Agreement
nor any breach of warranty from constituting an Event of Default. Each Grantor
hereby appoints the Collateral Agent its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time after the occurrence and during the continuation of
an Event of Default in the Collateral Agent’s discretion to take any action and
to execute any instrument consistent with the terms of the Credit Agreement and
the other Security Documents which the Collateral Agent may deem necessary to
accomplish the purposes hereof. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.

SECTION 7.3. Expenses. Each Grantor will upon demand pay to the Collateral Agent
the amount of any and all amounts required to be paid pursuant to Section 10.04
of the Credit Agreement.

 

20



--------------------------------------------------------------------------------

SECTION 7.4 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Grantors, their respective successors and assigns, and (ii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Credit Parties and each of their
respective successors, transferees and permitted assigns. No other Persons
(including, without limitation, any other creditor of any Grantor) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), any Credit Party may
assign or otherwise transfer any indebtedness held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject, however, to the provisions of the Credit
Agreement.

SECTION 7.5. Termination; Release. (a) This Security Agreement, the Lien in
favor of the Collateral Agent (for the benefit of itself and the other Credit
Parties) and all other security interests granted hereby shall terminate with
respect to all Secured Obligations (other than contingent indemnification claims
for which a claim has not been asserted) when (i) the Aggregate Commitments
shall have expired or been terminated and the L/C Issuer has no further
obligation to issue Letters of Credit under the Credit Agreement, (ii) the
principal of and interest on each Loan and all fees and other Secured
Obligations (other than contingent indemnification claims for which a claim has
not been asserted) shall have been indefeasibly paid in full in cash, (iii) all
Letters of Credit (as defined in the Credit Agreement) shall have (A) expired or
terminated and have been reduced to zero, (B) been Cash Collateralized to the
extent required by the Credit Agreement, or (C) been supported by another letter
of credit in a manner reasonably satisfactory to the L/C Issuer and the
Administrative Agent, and (iv) all Unreimbursed Amounts shall have been
indefeasibly paid in full in cash, provided, however, that (A) this Security
Agreement, the Lien in favor of the Collateral Agent (for the benefit of itself
and the other Secured Parties) and all other security interests granted hereby
shall be reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Secured Party or
any Grantor upon the bankruptcy or reorganization of any Grantor or otherwise,
and (B) in connection with the termination of this Security Agreement, the
Collateral Agent may require such indemnities and collateral security as it
shall reasonably deem necessary or appropriate to protect the Credit Parties
against (x) loss on account of credits previously applied to the Secured
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities, and (z) any
Secured Obligations that may thereafter arise under Section 10.04 of the Credit
Agreement.

(b) The Collateral shall be released from the Lien of this Security Agreement in
accordance with the provisions of the Credit Agreement. Upon termination hereof
or any release of Collateral in accordance with the provisions of the Credit
Agreement, the Collateral Agent shall, upon the request and at the sole cost and
expense of the Grantors, assign, transfer and deliver to the Grantors, against
receipt and without recourse to or warranty by the Collateral Agent, such of the
Collateral to be released (in the case of a release) or all of the Collateral
(in the case of termination of this Security Agreement) as may be in possession
of the Collateral Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be.

 

21



--------------------------------------------------------------------------------

(c) At any time that the respective Grantor desires that the Collateral Agent
take any action described in clause (b) of this SECTION 7.5, such Grantor shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this SECTION 7.5. The Collateral
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this SECTION 7.5.

SECTION 7.6. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Collateral Agent and the Grantors. Any amendment, modification
or supplement of or to any provision hereof, any waiver of any provision hereof
and any consent to any departure by any Grantor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Security Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

SECTION 7.7. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 7.7.

SECTION 7.8. GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES THEREOF.

SECTION 7.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY

 

22



--------------------------------------------------------------------------------

AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GRANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN AS THE COLLATERAL AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.7. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

23



--------------------------------------------------------------------------------

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER
INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS
A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.10. Severability of Provisions. If any provision of this Security
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Security Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.11. Execution in Counterparts; Effectiveness. This Security Agreement
may be executed in any number of counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Security Agreement by telecopy,
pdf or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Security Agreement.

SECTION 7.12. No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Collateral Agent
or any other Credit Party to perform or observe any such term, covenant,
condition or agreement on such Grantor’s part to be so performed or observed or
shall impose any liability on the Collateral Agent or any other Credit Party for
any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this Security Agreement, the Credit Agreement or the other Loan Documents, or
under or in respect of the Collateral or made in connection herewith or
therewith. The obligations of each Grantor contained in this SECTION 7.12 shall
survive the termination hereof and the discharge of such Grantor’s other
obligations under this Security Agreement, the Credit Agreement and the other
Loan Documents.

 

24



--------------------------------------------------------------------------------

SECTION 7.13 Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

(ii) any lack of validity or enforceability of the Credit Agreement or any other
Loan Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 7.6 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 7.5(a) hereof).

SECTION 7.14. Amendment and Restatement. This Security Agreement is an amendment
and restatement of the Existing Security Agreements. This Security Agreement is
in no way intended to constitute a novation of the Existing Security Agreements
or the Obligations (as defined in the Existing Credit Agreement) existing under
the Existing Credit Agreement and Existing Security Agreements. With respect to
(i) any date or time period occurring and ending prior to the Effective Date,
the Existing Security Agreements and the other Loan Documents (as defined in the
Existing Credit Agreement) shall govern the respective rights and obligations of
any party or parties hereto also party thereto and shall for such purposes
remain in full force and effect; and (ii) any date or time period occurring or
ending on or after the Effective Date, the rights and obligations of the parties
hereto shall be governed by this Security Agreement (including, without
limitation, the schedules hereto) and the other Loan Documents (as defined in
the Credit Agreement). From and after the Effective Date, the provisions of this
Security Agreement shall prevail in the event of any conflict or inconsistency
between such provisions and those of the Existing Security Agreements. Any
security granted pursuant to or in connection with the Existing Credit Agreement
and the other Loan Documents (as defined in the Existing Credit Agreement)
(whether pursuant to the Existing Security Agreements or otherwise) shall
continue to secure the obligations of the Grantors arising pursuant to or in
connection with

 

25



--------------------------------------------------------------------------------

the Credit Agreement (including all such obligations arising initially pursuant
to or in connection with the Existing Credit Agreement and the other Loan
Documents (as defined in the Existing Credit Agreement)), except to the extent
such security has been amended hereby and is no longer security or Collateral as
set forth herein.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

THE WET SEAL, INC., as a Grantor By:   /s/ Steven H. Benrubi Name:   Steven H.
Benrubi Title:   Executive Vice President and Chief Financial Officer THE WET
SEAL RETAIL, INC., as a Grantor By:   /s/ Steven H. Benrubi Name:   Steven H.
Benrubi Title:   Secretary and Treasurer WET SEAL CATALOG, INC., as a Grantor
By:   /s/ Steven H. Benrubi Name:   Steven H. Benrubi Title:   Secretary and
Treasurer WET SEAL GC, LLC, as a Grantor By:   The Wet Seal, Inc., its Sole
Member By:   /s/ Steven H. Benrubi Name:   Steven H. Benrubi Title:   Executive
Vice President and Chief Financial Officer

Signature Page to Amended and Restated Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:   /s/ Stephen J. Garvin Name:  
Stephen J. Garvin Title:   Managing Director

Signature Page to Amended and Restated Security Agreement